IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHRISTINE BIROS, AN INDIVIDUAL,              : No. 259 WAL 2021
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
U LOCK INC., A PENNSYLVANIA                  :
CORPORATION,                                 :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.